REVISED SCHEDULE I To the DISTRIBUTION AGREEMENT dated August 28, 2007, by and among Allianz Variable Insurance Products Trust and Allianz Variable Insurance Products Fund of Funds Trust, and Allianz Life Financial Services, LLC Allianz Variable Insurance Products Trust AZL BlackRock Capital Appreciation Fund AZL BlackRock Global Allocation Fund AZL Dreyfus Research Growth Fund AZL Enhanced Bond Index Fund AZL Federated Clover Small Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Gateway Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL MFS Mid Cap Value Fund AZL MFS Value Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund AZL NFJ International Value Fund AZL Oppenheimer Discovery Fund AZL Pyramis Core Bond Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL T. Rowe Price Capital Appreciation Fund AZL Wells Fargo Large Cap Growth Fund Allianz Variable Insurance Products Fund of Funds Trust AZL Balanced Index Strategy Fund AZL Growth Index Strategy Fund AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP Franklin Templeton Founding Strategy Plus Fund AZL MVP Fusion Balanced Fund AZL MVP Fusion Conservative Fund AZL MVP Fusion Growth Fund AZL MVP Fusion Moderate Fund AZL MVP Growth Index Strategy Fund AZL MVP Invesco Equity and Income Fund AZL MVP T. Rowe Price Capital Appreciation Fund Acknowledged: ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST By:/s/ Brian J. Muench Name:Brian J. Muench Title:President ALLIANZ VARIABLE INSURANCE PRODUCTS FUND OF FUNDS TRUST By:/s/ Brian J. Muench Name:Brian J. Muench Title:President ALLIANZ LIFE FINANCIAL SERVICES, LLC By:/s/ Robert DeChellis Name: Robert DeChellis Title: President & CEO 10 Updated:04/28/2014
